Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment and the Request for Continuing Examination filed on 04/05/2021 have been entered. Claims 1, 3, 5--10 13-15 and 17-18 remain pending in the application. Claims1, 3 and 17-18 have been amended and claim 4 has been canceled by the Applicant. Claims 1, 3, 5-10 13-15 and 17-18 are found allowable. 


Allowable Subject Matter

Claims 1, 3, 5-10 13-15 and 17-18 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards an optical scanning device, the closest cited prior art of Kitazawa teaches (see Figs. 1-21) such an optical scanning device (i.e. 
a fixed frame (frame 8, paragraphs [12-14, 16, 23, 26, 31-33, 37], as depicted in e.g. Figs. 2, 5, 7-11, 13-14);
a mirror provided within the fixed frame including a light reflecting surface  on an upper side of the optical scanning device (i.e. movable part 4 with mirror 4 within frame 8, reflecting  surface 32/34b,34c on upper side i.e. mirror side of vibration actuator optical deflector device, see paragraphs [12-14, 16, 23, 26, 31-33, 37], as depicted in e.g. Figs. 2, 5, 7-11, 13-14); 
a first drive beam and a second drive beam provided on a right side and on a left side , respectively , of the mirror (as meandering beam potions 6 with beams 12 are on right and left  sides of 4, see paragraphs [12-14, 18-21, 26, 32-33, 37], as depicted in Figs. 1-2, 7, 10-11, 13-14]) configured to support the mirror within the fixed frame (i.e. 4, 32/34b,34c  within the frame 8, see Figs. 1-4, 7-11, 13-14], paragraphs [12-14, 18-21, 26, 32-33, 37]); and 
10a drive source provided on the first drive beam and the second drive beam (as piezoelectric body provided on meandering beams 6 with plurality of beams 12 on right and left side of 4, paragraphs [12-14, 18-21, 26, 32-33, 37], see e.g. Fig. 5), the drive source (6, 12 with piezo body) being configured to oscillate the mirror (4) about a predetermined axis (10(X)) passing through a center of the light reflecting surface (i.e. as 6,12 with piezoelectric body vibrationally rotate 4,32,34b,c around rotational axis 10 (or X) passing through center of 4, paragraphs [13,25, 31, 37], see Figs. 1-2, 7, 10-11, 13-14), 
wherein each of the first drive beam and the second drive beam includes a plurality of 15beams each extending in a direction perpendicular to the predetermined axis (as beams 12 of 6 on both right and left sides of 4, with turns, folded portions connecting beams 12 on both sides of 4 and perpendicular to horizontal axis 10(X), paragraphs [12-14, 18-21, 23, 26, 37], see Figs. 1-2, 7-11, 13-14) and one or more turn-back parts each connecting ends of adjacent beams among the plurality of beams (i.e. as number of turns, folded portions connecting beams 12 of 6 on both sides of 4, paragraphs [12, 14, 17, 23], see Figs. 1-2, 7-11, 13-14), each of the first drive beam and the second drive beam having a zigzag shape as a whole (i.e. as each 6 with 12 with folding portions/turns on both right and left side from 4, has meandering zig-zag shape, paragraphs [12, 14, 17, 23], see Figs. 1-2, 7, 10-11, 13-14), and 
20wherein the plurality of beams include a first beam, a second beam adjacent to the first beam, a third beam adjacent to the second beam, and a fourth beam adjacent to the third beam (as beams 12 of 6 e.g. first, second, third or fourth, from the movable part mirror 4, or alternatively from the frame 8, having different and constantly and gradually changing, e.g. trapezoidal width profiles, as w1, w2, or changing widths c, b, a, see Abstract, paragraphs [14-17, 22-23, 26, 32, 37]),
the one or more turn-back parts include a first turn-back part connecting the first and second beams, a 25second turn-back part connecting the second and third beams, and a third turn-back part connecting the third and fourth beams, (as folding portion with turn connecting first and second beam, and turn connecting second and third, and third and fourth beams, having different widths because with thickness of beams 12 being the same, as widths c, b, a, or w1, w2 are different, see beams 12 of 6, paragraphs [12, 14-17, 22--24, 26, 32, 37], as depicted in Figs. 1-2, 7, 10-11, 13-14]), and
the first turn-back part and the second turn-back part have different weights by having different heights (because of the different changing widths of beams first, second, third, or fourth, the turn first to second beam has different height and therefore weight from turn second to third or third to fourth beam, as depicted in e.g. Figs. 9, 4, as the thickness of 6, 12 is constant, see Figs. 4(b), 9(b), while the width of beams 6 with meandering portions 12 i.e. as 12c or 12b, from one end to the other  constantly and gradually change e.g. w1 , w2 or change as widths c, b, a, as clearly visible when the meandering beam 6 portions are straightened to show the changing width, paragraphs [14-17, 22-24, 26, 32, 37] see also depictions in Figs. 1-2, 4, 7, 9, 11, 13-14), the 20heights being respective maximum lengths of the first and second turn-back parts in the direction perpendicular to the predetermined axis (i.e. see height of turn portions of the beams 6 with meandering beams 12 having constantly/gradually changing width from one end to the other, or changing width over the total length of 6 with sections 12, as clearly depicted in Figs. 9, 4, and corresponding turn height that is perpendicular to axis of rotation 10(X), as beam 6 with meandering sections 12 is folded as depicted in e.g. Figs. 8, 10-11, 2, 5, see paragraphs [14-17, 22-24, 37]), 
the third turn-back part has a weight 30different from the weight of the first turn-back part (because of the different widths of beams first, second, third, and fourth, the turn second to third beam has different height and therefore weight from turn third to fourth beam, as depicted in e.g. Figs. 9, 4, since the thickness of 6, 12 is constant, see Figs. 4(b), 9(b), while the width of beams 6 with meandering portions 12 i.e. as 12c or 12b, from one end to the other  constantly and gradually change e.g. w1 , w2 or change as widths c, b, a, as clearly visible when the meandering beam 6 portions are straightened to show the changing width, paragraphs [14-17, 22-24, 26, 32, 37] see also depictions in Figs. 1-2, 4, 7, 9, 11, 13-14), by having a height (i.e. height is width at third turn from third to fourth beam in direction perpendicular to 10(x) axis)  different from the height of the first turn-back part (i.e. from height/width of the first turn from first to second beam in direction perpendicular to 10(x) axis), the height of the third turn-back part being a maximum length of the third turn-hack part in the direction perpendicular to the predetermined axis (i.e. as above the height of turn portions incl. third turn of the beams 6 with meandering beams 12 having constantly/gradually changing width from one end to the other, or changing width over the total length of 6 with sections 12, as clearly depicted in Figs. 9, 4, which corresponds to turn height perpendicular to axis of rotation 10(X), as beam 6 with meandering sections 12 is folded as depicted in e.g. Figs. 8, 10-11, 2, 5, see paragraphs [14-17, 22-24, 37]), and 
2Docket No.: 18MM-005 App. No.: 15/956,323the first turn-back part and the third tum-back part face a same inner side of the fixed frame (as first and third turns face the same inner side of frame 8, paragraphs [14-17, 22-24, 26, 32, 37] see also depictions in Figs. 1-2, 4, 7, 9, 11, 13-14). 
However, regarding claim 1, the prior art of Kitazawa taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an optical scanning device including the specific arrangement where a distance between the first turn-back part and the inner side of the fixed frame is different from a distance between the third turn-back part and the inner side of the fixed frame, in combination with all other claimed limitations of claim 1. Furthermore, there is no teachings or motivation for any additional modification of the drive beams or fixed frame structures of the actuator of Kitazawa that would meet the claim limitations of claim 1. 

With respect to claims 3, 5-10 and 13-15, these claims depend on claim 1 and are allowable at least for the reasons stated supra.



Regarding independent claim 17, directed towards an optical scanning device, the closest cited prior art of Tanaka teaches (see Figs. 1-8) such an optical scanning device (optical scanning device Title, Abstract, paragraphs [08-10, 27-31, 42-47, 74-77, 83-87]), comprising: 
a fixed frame (frames 120, paragraphs [12-14, 16, 23, 26, 31-33, 37], as depicted in e.g. Figs. 6-8);
a mirror provided within the fixed frame and including a light reflecting surface on an upper side of the optical scanning device (40 within 120 and with 10 on upper surface side of scanning device, paragraphs [27-31, 42-47, 83-87], as depicted in Fig. 1, see also Figs. 6-8); 
 a movable frame supporting the mirror within the fixed frame (i.e. movable frame 80 with 40 and within 120, paragraphs [27-31, 42-43, 47, 74-77, 83-87]); 
a first drive beam and a second drive beam provided on a right side and a left side, respectively, of the movable frame (as 110 on opposite sides i.e. right and left of 40 with 90,92 beams, 110, paragraphs [27-31, 42-47, 74-77, 83-87], as depicted in Figs. 1, 6-8) and to support the movable frame within the fixed frame (i.e. as drive parts 110 supporting 40, 10, within frames 120, paragraphs [27-31, 74-77, 83-87]); 
a first connection part connecting the movable frame and the first drive beam; 
a second connection part connecting the movable frame and the second drive beam (i.e. as connecting parts of 80 connecting beams 110 closest to 80, as depicted in e.g. Figs. 1-2, 8); and 
a drive source provided on the first drive beam and the second drive beam (i.e. as drive sources 91 on beams 90 of drive parts 110 on right and left sides from 40,10, paragraphs [27-31, 42, 47, 74-77, 83-87]), the drive source being configured to oscillate the mirror about a predetermined axis passing through a center of the light reflecting surface (i.e. as drive sources 91 on beams 90 of drive parts 110 oscillate 40,10 about rotation axis e.g. vertical (Y) passing through a center of 40, 10, paragraphs [27-31, 42-43, 47, 74-77, 83-87]), 
wherein each of the first the drive beam and the second drive beam includes a plurality of beams (each R/L side 110 includes beams 90) each having a width in a first direction along the predetermined axis (i.e. width of each of beams 90 in Y direction, see e.g. Fig. 6) and a length in a second direction perpendicular to the predetermined axis (e.g. length of beams 90 in X direction, perpendicular to Y, see e.g. Fig. 6), and one or more turn-back parts each connecting ends of adjacent beams among the plurality of beams (i.e. as connecting parts 100, connecting adjacent beams 90, paragraphs [27-31, 42-47, 74-77,83-87], Figs. 1, 6-8), each of the first drive beam and the second drive beam having a zigzag shape as a whole (i.e. as vertical drive beams 90 of right and left drive parts 110 are arranged to snake their way in a zigzag manner, paragraphs [27-31, 42-47, 74-77, 83-87], Figs. 1, 6-8), and 
wherein the plurality of beams include a first beam, a second beam adjacent to the first beam, and a third beam adjacent to the second beam (i.e. as first, second and third of beams 90 or e.g. one side of 40,10, e.g. 92, 93, 94, paragraphs [27-31, 42-47, 74-77, 83-87], Figs. 1, 6-8), 
the one or more turn-back parts include a first turn-back part connecting the first and second beams and a second turn-back part connecting the second and third beams (i.e. as first and second connecting part 100 between first and second and second and third beams 90, or e.g. 92,93 and 93, 94, paragraphs [27-31, 42-47, 74-77, 83-87], Figs. 1, 6-8) and 
the first turn-back part and the second turn- back part have different weights by including respective ribs that are different in weight (as e.g. first and second connection parts 100 include ribbed interconnections 140, connecting the adjacent vertical drive beams 90 in the vertical drive parts 110 to each other, and the shape, length and number of interconnections 140 on first connecting 100 part (92,93) is different and has different weight second connecting 100 part (93,94) with different shape, lengths and number of interconnections 140, see paragraphs [27-31, 42-47, 74-77, 83-87], as depicted in Figs. 1, 6-8), 
the ribs each including a first portion elongated in the first direction (i.e. as ribbed interconnections 140 with parts along horizontal Y direction, as depicted in Fig. 1) and a second portion extending from the first portion in the second direction to protrude away from a space in which the plurality of beams are provided (i.e. as ribbed interconnections 140 with parts along vertical X direction extending away from space with beams 90, as depicted in Fig. 1). 
But Tanaka does not disclose that these ribs (as ribbed interconnections 140) being on a lower side of the optical scanning device opposite to the upper side (however, it is noted that Tanaka does clearly disclose ribs 101 that are formed on the back surfaces, opposite from the upper surface with mirror 40,10, of the corresponding connection parts 100 connecting, as depicted in Figs. 2, 7, see paragraph [53], but ribs 101 have same or similar shapes), and that 
the ribs having different weights by including the respective second portions that are different in shape (where it is noted that ribs 101 have horizontal elongated portions (first) in Y direction and vertical convex portions (second) in X direction extending away from horizontal portion into space away from beams 90, as depicted in Fig. 2, paragraph [53], but second portions of 101 don’t have different shapes and therefore weights. 
However, Yamada teaches in the same field of invention of an optical scanning device (see e.g. Fig. 1-2, 18, Title, Abstract, paragraphs [03, 11-16, 92-95, 164-168], with equivalent structures including mirror 10 on upper surface side of the device with coupling beams 40, movable frame 60 and second drive beams 70 on both right and left sides of 10 with drive sources 71, and having ribs as horizontal elongated portions 72 and vertical protruding portion ribs 80 , 81 on lower opposite surface side of device, see Figs. 1-2, 18, paragraphs [92-95, 164-168]), and further teaches that ribs (72, 80) being on a lower side of the optical scanning device opposite to the upper side ( as 72 and 80 on lower opposite surface side of device, see Figs. 1-2, 18, paragraphs [92-95, 164-168]). Yamada also discloses that the ribs having different weights by including the respective second portions that are different in shape (i.e. as only some turning beam 70 portions have ribs 80 with crosstalk preventing ribs 81, that provide crosstalk prevention, i.e. the transmission of the oscillation in the horizontal drive to the second drive beams 70 is prevented, and absorb stress generated by the horizontal drive, and reduce the influence on the second drive beams 70 of the vertical drive beam, see paragraphs [166-168]). However, these second portions of ribs 80,81, are not located on first/second turn-back parts, but on the first/second connecting parts (as depicted in Figs. 1-2, 18, paragraphs [92-95, 164-168]). 
Therefore regarding claim 17, the prior art of Tanaka taken either singly or in combination with Yamada or any other prior art fails to anticipate or fairly suggest such an optical scanning device including the specific arrangement where the ribs having different weights by including the respective second portions that are different in shape, in combination with all other claimed limitations of claim 17. Furthermore, there is no teachings or motivation for any additional modification of the drive beams of the scanning device of Tanaka that would meet the claim limitations of claim 17. 


Regarding independent claim 18, directed towards an optical scanning device, the closest cited prior art of Tanaka teaches (see Figs. 1-8) such an optical scanning device (optical scanning device Title, Abstract, paragraphs [08-10, 27-31, 42-47, 74-77, 83-87]), comprising: 
a fixed frame (i.e. frame(s) 120, paragraphs [27-31, 42-47, 83-87], as depicted in Fig. 1-2, see also Figs. 6-8)
a mirror (40, 10) provided within the fixed frame (120, as depicted in e.g. Figs. 1-2, 6-8) including a light reflecting surface (10) on an upper side of the optical scanning device (as 40 with 10 on upper surface side of scanning device, paragraphs [27-31, 42-47, 83-87], as depicted in Fig. 1, see also Figs. 6-8); 
a movable frame (80) supporting the mirror (40, 10) within the fixed frame (within 120, paragraphs [27-31, 42-47, 83-87], as depicted in Fig. 1, see also Figs. 6-8),  
a first drive beam and a second drive beam provided on a right side and a left side, respectively, of the movable frame to support the movable frame within the fixed frame (as 110 on opposite sides i.e. right and left of 40,10 and frame 80 having 90 beams, supporting 80 with 40,10 within 120, see  paragraphs [27-31, 42-47, 74-77, 83-87], as depicted in Figs. 1, 6-8); 
a first connection part connecting the movable frame and the first drive beam; 
a second connection part connecting the movable frame and the second drive beam (i.e. as connecting parts of 80 connecting beams 110 closest to 80, as depicted in e.g. Figs. 1-2, 8); and 
a drive source provided on the first drive beam and the second drive beam (i.e. as drive sources 91 on beams 90 of drive parts 110 on right and left sides from 40,10, paragraphs [27-31, 42, 47, 74-77, 83-87]), the drive source being configured to oscillate the mirror about a predetermined axis passing through a center of the light reflecting surface (i.e. as drive sources 91 on beams 90 of drive parts 110 oscillate 40,10 about rotation axis e.g. vertical (Y) passing through a center of 40, 10, paragraphs [27-31, 42-43, 47, 74-77, 83-87]), 
wherein each of the first the drive beam and the second drive beam includes a plurality of beams (each R/L side 110 includes beams 90) each having a width in a first direction along the predetermined axis (i.e. width of each of beams 90 in Y direction, see e.g. Fig. 6) and a length in a second direction perpendicular to the predetermined axis (e.g. length of beams 90 in X direction, perpendicular to Y, see e.g. Fig. 6), and one or more turn-back parts each connecting ends of adjacent beams among the plurality of beams (i.e. as connecting parts 100, connecting adjacent beams 90, paragraphs [27-31, 42-47, 74-77,83-87], Figs. 1, 6-8), each of the first drive beam and the second drive beam having a zigzag shape as a whole (i.e. as vertical drive beams 90 of right and left drive parts 110 are arranged to snake their way in a zigzag manner, paragraphs [27-31, 42-47, 74-77, 83-87], Figs. 1, 6-8), and 
wherein the plurality of beams include a first beam, a second beam adjacent to the first beam, and a third beam adjacent to the second beam (i.e. as first, second and third of beams 90 or e.g. one side of 40,10, e.g. 92, 93, 94, paragraphs [27-31, 42-47, 74-77, 83-87], Figs. 1, 6-8), the first beam being directly connected to the first or second connecting part or the fixed frame (i.e. as either one of the beams 90 closest and connected to connecting part of movable frame 80 or the one closest and connected to 120, Figs. 1-2, 6-8, paragraphs [27-31, 42-47, 74-77, 83-87]),
the one or more turn-back parts include a first turn-back part connecting the first and second beams and a second turn-back part connecting the second and third beams (i.e. as first and second connecting part 100 between first and second and second and third beams 90, or e.g. 92,93 and 93, 94, paragraphs [27-31, 42-47, 74-77, 83-87], Figs. 1-2, 6-8) and 
the first turn-back part and the second turn- back part have different weights by including a first rib and a second rib, respectively that are different in weight, the first rib being heavier than the second rib (as e.g. first and second connection parts 100 include first and second different ribbed interconnections 140, connecting the adjacent vertical drive beams 90 in the vertical drive parts 110 to each other, and the shape, length and number of interconnections 140 on first connecting 100 part (92,93) is bigger has different weight from second connecting 100 part (93,94) with lesser number of interconnections 140, see paragraphs [27-31, 42-47, 74-77, 83-87], as depicted in Figs. 1, 6-8), 
But Tanaka does not disclose that these ribs (as ribbed interconnections 140) being on a lower side of the optical scanning device opposite to the upper side (however, it is noted that Tanaka does clearly disclose ribs 101 that are formed on the back surfaces, opposite from the upper surface with mirror 40,10, of the corresponding connection parts 100 connecting, as depicted in Figs. 2, 7, see paragraph [53], but ribs 101 have same or similar shapes).
However, Yamada teaches in the same field of invention of an optical scanning device (see e.g. Fig. 1-2, 18, Title, Abstract, paragraphs [03, 11-16, 92-95, 164-168], with equivalent structures including mirror 10 on upper surface side of the device with coupling beams 40, movable frame 60 and second drive beams 70 on both right and left sides of 10 with drive sources 71, and having ribs as horizontal elongated portions 72 as first ribs and second ribs as 80 with vertical protruding portion ribs 81 both on lower opposite surface side of device, with see Figs. 1-2, 18, paragraphs [92-95, 164-168]) and further teaches that ribs (first and second ribs i.e.72, 80) being on a lower side of the optical scanning device opposite to the upper side ( as 72 and 80 on lower opposite surface side of device, see Figs. 1-2, 18, paragraphs [92-95, 164-168]) and that the ribs having different weights with first ribs (80) being heavier than second ribs (72, as  first ribs 80 include additional crosstalk preventing rib 81 section, that provide crosstalk prevention, i.e. the transmission of the oscillation in the horizontal drive to the second drive beams 70 is prevented, and absorb stress generated by the horizontal drive, and reduce the influence on the second drive beams 70 of the vertical drive beam, see paragraphs [166-168]). 
However, these first and second ribs 80,81, are not located on first/second turn-back parts, but on the first/second connecting parts (as depicted in Figs. 1-2, 18, paragraphs [92-95, 164-168]). Hence Yamada cannot be used and relied upon in combination with Tanaka for obviousness finding of claim 18.  
Therefore regarding claim 18, the prior art of Tanaka taken either singly or in combination with Yamada or any other prior art fails to anticipate or fairly suggest such an optical scanning device including the specific arrangement where the ribs having different weights which are on lower side of the optical scanning device opposite to the upper side, in combination with all other claimed limitations of claim 18. Furthermore, there is no teachings or motivation for any additional modification of the drive beams of the scanning device of Tanaka that would meet the claim limitations of claim 18. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872